EXHIBIT 10.6

IMMUNOCELLULAR THERAPEUTICS, LTD.

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”), is made as of the 17th
day of November, 2006 by and between ImmunoCellular Therapeutics, Ltd., a
Delaware corporation (the “Company”), and Dr. John Yu (“Optionee”).

R E C I T A L

Pursuant to a Securities Agreement, dated as of November 17, 2006, by and
between the Company and Optionee, the Company has agreed to grant to the
Optionee, and Optionee has agreed to acquire, an option (the “Option”) to
purchase an aggregate of 5,933,424 shares of the Company’s Common Stock (the
“Shares”) at an exercise price of $1.00 per share.

A G R E E M E N T

NOW, THEREFORE, in consideration of the promises and of the undertakings of the
parties hereto contained herein, it is hereby agreed:

1. Number of Shares; Option Price. The Company hereby grants to Optionee this
Option to purchase an aggregate of 5,933,424 Shares at an exercise price of
$1.00 per share (the “Exercise Price”).

2. Term. This Option shall expire on the day before the tenth anniversary of the
date of grant of this Option (the “Expiration Date”).

3. Shares Subject to Exercise. This Option shall be fully vested and immediately
exercisable as to all of the Shares and shall be exercisable in whole or in part
from time to time throughout the term of this Option through the Expiration
Date.

4. Method and Time of Exercise. This Option may be exercised by written notice
delivered to the Company at its principal executive office stating the number of
Shares with respect to which this Option is being exercised together with:

(a) a check or money order made payable to the Company in the amount of the
exercise price and any withholding tax, as provided under Section 5 hereof; or

(b) the tender to the Company of shares of the Company’s Common Stock owned by
Optionee or surrender of shares of Common Stock then issuable upon exercise of
this Option having a fair market value not less than the exercise price, plus
the amount of applicable federal, state and local withholding taxes; or

 

1



--------------------------------------------------------------------------------

(c) in lieu of exercising this Option for cash, the Optionee may elect to
receive shares equal to the value (as determined below) of this Option (or the
portion thereof being exercised), plus the amount of applicable federal, state
and local withholding taxes, in which event the Company shall issue to the
Optionee a number of shares of Common Stock computed using the following
formula:

 

X

   =    Y (A-B)           A

 

Where

 

X =

   the number of shares of Common Stock to be issued to the Optionee  

Y =

   the number of shares of Common Stock purchasable under this Option or, if
only a portion of this Option is being exercised, the portion of this Option
being exercised (at the date of such calculation)  

A =

   the fair market value of one share of the Company’s Common Stock (at the date
of such calculation)  

B =

   the Exercise Price (as adjusted to the date of such calculation)

For purposes of the above calculation, fair market value of one share of Common
Stock shall be, (i) if traded on a securities exchange, the value shall be
deemed to be the closing price of the securities on such exchange on the date
notice of exercise is received by ICT prior to the net exercise election;
(ii) if traded over-the-counter, the value shall be deemed to be the closing bid
price on the date notice of exercise is received by ICT; and (iii) if there is
no active public market, the value shall be the fair market value thereof, as
determined in good faith by the Board of Directors of the Company.

Only whole shares may be purchased.

5. Tax Withholding. As a condition to exercise of this Option, the Company may
require Optionee to pay over to the Company all applicable federal, state and
local taxes which the Company is required to withhold with respect to the
exercise of this Option. At the discretion of the Company and upon the request
of Optionee, the minimum statutory withholding tax requirements may be satisfied
by the withholding of shares of Common Stock of the Company otherwise issuable
to Optionee upon the exercise of this Option.

6. Optionee Not a Stockholder. Optionee shall have no rights as a stockholder
with respect to the Common Stock of the Company covered by this Option until the
date of issuance of a stock certificate or stock certificates to the Optionee
upon exercise of this Option. No adjustment will be made for dividends or other
rights for which the record date is prior to the date such stock certificate or
certificates are issued.

7. No Right to Employment. Nothing in this Option shall interfere with or limit
in any way the right of the Company or of any of its affiliates to terminate
Optionee’s employment, consulting or advising at any time, nor confer upon
Optionee any right to continue in the employ of, or consult or advise with, the
Company or any of its affiliates.

 

2



--------------------------------------------------------------------------------

8. Restrictions on Sale of Shares. Optionee represents and agrees that upon the
Optionee’s exercise of this Option, in whole or in part, unless there is in
effect at that time under the Securities Act of 1933 a registration statement
relating to the Shares issued to the Optionee, the Optionee will acquire the
Shares issuable upon exercise of this Option for the purpose of investment and
not with a view to their resale or further distribution, and that upon such
exercise thereof the Optionee will furnish to the Company a written statement to
such effect, satisfactory to the Company in form and substance. Optionee agrees
that any certificates issued upon exercise of this Option may bear a legend
indicating that their transferability is restricted in accordance with
applicable state and federal securities law.

9. Notices. All notices to the Company shall be addressed to the Corporate
Secretary at the principal executive office of the Company at 11th Floor, 1999
Avenue of the Stars, Los Angeles, California 90067, and all notices to Optionee
shall be addressed to Optionee at the address of Optionee on file with the
Company, or to such other address as either may designate to the other in
writing. A notice shall be deemed to be duly given if and when enclosed in a
properly addressed sealed envelope deposited, postage prepaid, with the United
States Postal Service. In lieu of giving notice by mail as aforesaid, written
notices under this Agreement may be given by personal delivery to Optionee or to
the Corporate Secretary (as the case may be).

10. Corporate Transactions. In the event of a Corporate Transaction (as defined
below), the Company shall notify Optionee at least 30 days prior thereto or as
soon as may be practicable. In the event of a Corporate Transaction on or after
the second anniversary of the date of grant of this Option with a public company
(or in the case of a private company in which more than fifty percent (50%) of
the aggregate consideration to Company stockholders is in the form of cash), to
the extent not previously exercised, this Option shall terminate immediately
prior to the consummation of such Corporate Transaction if the Company, after
using its commercially reasonable efforts, is unable to provide that this Option
shall be assumed or an equivalent option substituted by an applicable successor
corporation or any affiliate of the successor corporation in the event of a
Corporate Transaction. A “Corporate Transaction” means a merger or consolidation
of the Company with or into another corporation or entity if, as a result of
such merger or consolidation, the stockholders of the Company immediately prior
to such transaction own less than fifty percent (50%) of the surviving or
consolidated entity, a sale of all or substantially all of the assets of the
Company, or a purchase or other acquisition of more than 50 percent of the
outstanding capital stock of the Company in a single transaction or a series of
related transactions by one person or more than one person acting in concert.

11. Adjustment of Exercise Price and Number of Shares. The Exercise Price and
the number of shares purchasable upon the exercise of this Option shall be
subject to adjustment from time to time upon the occurrence of certain events
described in this Section 11. Upon each adjustment of the Exercise Price, the
Optionee shall thereafter be entitled to purchase, at the Exercise Price
resulting from such adjustment, the number of shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment, and
dividing the product thereof by the Exercise Price resulting from such
adjustment.

11.1 Subdivision or Combination of Stock. In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased.

 

3



--------------------------------------------------------------------------------

11.2 Dividends, Property, Reclassification. If at any time or from time to time
the holders of Common Stock (or any shares of stock or other securities at the
time receivable upon the exercise of this Option) shall have received or become
entitled to receive, without payment therefor:

(a) Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for any other
shares of stock or other securities, or any rights or options to subscribe for,
purchase or otherwise acquire any of the foregoing by way of dividend or other
distribution;

(b) Common Stock or additional stock or other securities or property (including
cash) by way of spinoff, split-up, reclassification, combination of shares or
similar corporate rearrangement, merger, consolidation or other business
combination (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section 11.1
above), then and in each such case, the Optionee shall, upon the exercise of any
portion of this Option, be entitled to receive, in addition to the number of
shares of Common Stock receivable thereupon, and without payment of any
additional consideration therefor, the amount of stock and other securities and
property (including cash in the cases referred to in clause (a) above and this
clause (b)) which Optionee would hold on the date of such exercise had he been
the holder of record of such Common Stock as of the date on which holders of
Common Stock received or became entitled to receive such shares or all other
additional stock and other securities and property.

11.3 Certain Events. If any change in the outstanding Common Stock or any other
event occurs as to which the other provisions of this Section X are not strictly
applicable or if strictly applicable would not fairly protect the purchase
rights of the Optionee in accordance with such provisions, then the Board of
Directors of the Company shall make an adjustment in the number and class of
shares available under this Option, the Exercise Price or the application of
such provisions, so as to protect such purchase rights as aforesaid. The
adjustment shall be such as will give the Optionee upon exercise for the same
aggregate Exercise Price the total number, class and kind of shares as he would
have owned had this Option been exercised prior to the event and had he
continued to hold such shares until after the event requiring adjustment.

11.4 Notices of Change.

(a) Immediately upon any adjustment in the number or class of shares subject to
this Option and of the Exercise Price, the Company shall give written notice
thereof to Optionee, setting forth in reasonable detail and certifying the
calculation of such adjustment.

(b) The Company shall give written notice to the Optionee at least ten
(10) business days prior to the date on which the Company closes its books or
takes a record for determining rights to receive any dividends or distributions.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

IMMUNOCELLULAR THERAPEUTICS, LTD. By:   /s/ David Wohlberg   Name:   David
Wohlberg  

Title:

  President OPTIONEE By:   /s/ Dr. John Yu   Dr. John Yu Address:            
Social Security Number

 

5